Citation Nr: 0825923	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-20 214	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for disc disease and spondylosis of the lumbosacral 
spine (claimed as degenerative disc disease) prior to 
September 15, 2006.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for decreased sensation of the right foot prior to 
September 15, 2006.  

3.  Entitlement to an effective date earlier than September 
15, 2006, for the grant of a total disability evaluation 
based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	



WITNESSES AT HEARINGS ON APPEAL

Appellant and K. A. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1952 to February 
1953 and from September 1953 to July 1954.  

With regard to issues one and two on the title page of this 
decision, these matters originally came before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Roanoke, Virginia, which in pertinent 
part, granted service connection and a 20 percent rating for 
degenerative disc disease and spondylosis of the lumbosacral 
spine and granted service connection and a 10 percent rating 
for lumbar radiculopathy; all of these decisions were 
effective November 28, 2002.

In August 2006, the Board remanded this matter for further 
development.  Following the development requested in the 
remand, the Appeals Management Center (AMC), in a January 
2008 rating determination, assigned a 60 percent evaluation 
for disc disease and spondylosis of the lumbosacral spine 
(claimed as degenerative disc disease) and a 20 percent 
disability evaluation for decreased sensation of the right 
foot, both effective September 15, 2006.  The AMC also 
granted a TDIU and assigned an effective date of September 
15, 2006, at that time.  

The veteran appeared at June 2006 and June 2008 hearings 
before the undersigned.  

At his June 2008 hearing, the veteran testified that he was 
satisfied with the assigned disability evaluations as they 
related to the January 2008 rating determination.  He stated 
that he was not satisfied with the effective dates that had 
been assigned.  He requested that the 60 and 20 percent 
evaluations that were assigned at the time of the January 
2008 rating determination be effective November 28, 2002, the 
effective date of the initial grant of service connection.  

While a veteran is presumed to be seeking the maximum 
benefits available under law, a veteran can choose to limit 
to his appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran's testimony and written statements 
make clear that he is satisfied with the current evaluations 
and is seeking those evaluations for the entire period since 
the effective date of service connection.  

The issue of entitlement to an earlier effective date earlier 
than September 15, 2006, for the assignment of a TDIU is 
remanded to the AMC in Washington, DC.  The veteran will 
notified if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's disc disease and spondylosis of the 
lumbosacral spine (claimed as degenerative disc disease) have 
caused incapacitating episodes having a total duration of at 
least six weeks during a 12 month period since the effective 
date of service connection.  

2.  Right lower extremity neurological impairment resulting 
from the veteran's service-connected low back disorder has 
been akin to that of moderate incomplete paralysis since the 
effective date of service connection.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for disc disease 
and spondylosis of the lumbosacral spine (claimed as 
degenerative disc disease) have been met throughout the 
course of the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5235 to 5243, 5293 (2003 & 2007).

2.  The criteria for a 20 percent evaluation for right lower 
extremity radiculopathy/neuropathy have been met throughout 
the course of the entire appeal period.  38 U.S.C.A. § 1155; 
38 C.F.R. §§  4.1, 4.7, 4.124, 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Under rating criteria in effect prior to September 26, 2003, 
Diagnostic Code 5292 provided a 10 percent disability 
evaluation for slight limitation of the lumbar spine while a 
20 percent disability evaluation was provided for moderate 
limitation of the lumbar spine.  A 40 percent evaluation was 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.

The criteria were as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months 	60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months		40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

Note (1):  For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2):  When evaluating on the basis 
of chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3):  If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the effects 
in each spinal segment are clearly 
distinct, evaluate each segment on the 
basis of chronic orthopedic and 
neurologic manifestations or 
incapacitating episodes, whichever method 
results in a higher evaluation for that 
segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine 	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine 	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height 	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See nerve involved 
for diagnostic code number and rating. The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function. Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

The veteran's lower extremity disability has been rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides 
criteria for rating impairment of the sciatic nerve.  Under 
that code, a 10 percent evaluation is warranted for mild 
incomplete paralysis.  A 20 percent rating requires moderate 
incomplete paralysis, and a 40 percent rating requires 
moderately severe incomplete paralysis of the sciatic nerve. 
The next higher evaluation of 60 percent requires severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  An 80 percent evaluation requires complete 
paralysis of the sciatic nerve, in which the foot dangles and 
drops, no active movement of the muscles below the knee is 
possible, and flexion of the knee is weakened or (very 
rarely) lost.

At the time of a July 2003 VA examination, the veteran 
reported that he could not bend or lift.  He also stated that 
his foot dragged on occasion and that he could not walk long 
distances.  Pain was noted in the legs and the veteran had 
flare-ups twice a month which could last for weeks.  The pain 
radiated to both legs with accompanying numbness.  It often 
required rest.  The veteran stated that it was difficult to 
get up from a sitting position.  

The veteran could do regular functions but could not garden, 
take out the trash, push a lawn mower, or vacuum.  He had 
some difficulty with climbing stairs, shopping, and 
showering.  He could not push or pull things.  

Physical examination of the lumbar spine revealed muscle 
spasm and bilateral tenderness.  Straight leg raising was to 
45 degrees on the right and to 30 degrees on the left.  Signs 
of radiculopathy were mainly subjective pain and numbness in 
the right leg.  Flexion was to 45 degrees with pain starting 
at 30 degrees.  Extension was to 25 degrees with pain 
starting at 15 degrees.  Right and left lateral flexion was 
to 30 degrees with pain starting at 25 degrees.  The examiner 
indicated that the DeLuca factors were mostly pain and to 
some extent fatigue and lack of endurance but there was no 
incoordination, weakness, or ankylosis.  Neurological 
examination of the lower extremities revealed normal motor 
function but decreased touch in the right foot.  Knee and 
ankle jerks were 1+.  X-rays revealed spondylosis and disc 
disease of the lower lumbosacral spine.  

The examiner noted the results of a June 1998 MRI at which 
time the veteran was found to have a disc protrusion and 
degenerative joint disease of the right apophyseal joints and 
mild spinal stenosis at L4-5 and disc protrusion L5-S1.  The 
July 2003 VA examiner rendered a diagnosis of intervertebral 
disc disease and lumbar spondylosis.  

In his November 2003 notice of disagreement, the veteran 
indicated that his symptoms included pronounced sciatic 
neuropathy with pain and muscle spasms and an absence of 
ankle jerk and other neurological symptoms consistent with 
degenerative disc disease with only sporadic relief.  

In a December 2003 statement, the veteran indicated that the 
July 2003 VA examination reflected bed rest and no work for 
two weeks prior to the examination.  The veteran stated that 
if he did one or two hours of work, for example light 
gardening, he would be incapacitated for at least one day 
afterwards.  He noted that his condition had interfered with 
his ability to make a living for the past thirty years.  The 
veteran also submitted the results of a November 2003 MRI 
which revealed no evidence of focal disc herniation but mild 
to moderate spinal canal stenosis at the L4-5 level.  

Social security records received in conjunction with the 
veteran's claim reveal that he was found to be disabled as a 
result of degeneration of the thoracic or lumbar disc and a 
herniated nucleus pulposus status post laminectomy as of 
August 1996.  

In his May 2004 substantive appeal, the veteran indicated 
that his low back disorder caused him severe pain, weakness, 
and a number of periods every year lasting several weeks each 
time when he was totally bedridden under doctor's orders.  He 
noted that the doctors he had seen in recent years who had 
prescribed frequent and lengthy bed rest were T. Yarbor, 
M.D., in 2002, and K. Madden, M.D., in 2003.  

At the time of his June 2006 hearing, the veteran reported 
having a significant loss of forward flexion.  The veteran 
also testified that he had been placed on bed rest on 
numerous occasions throughout the years as a result of his 
low back disorder.  He also noted having sciatica and nerve 
problems with his legs.  The veteran indicated that his 
condition had worsened over the years.  

At the time of the September 2006 VA examniantion, the 
veteran reported that he had had progressively worsening pain 
throughout the years.  He also had leg pain with associated 
flare-ups.  The mechanical low back pain was associated with 
right leg radicular pain.  The veteran stated that the flare-
ups became so bad that he went out on permanent disability in 
1996.  The veteran noted having constant back pain and stated 
that he frequently had to undergo a short period of bed rest 
because of his symptoms.  He indicated that he was unable to 
perform activities of daily living such as putting on his 
socks and shoes and making his bed.  

Physical examination revealed that the veteran had an 
unsteady and shuffling gait.  He could forward flex to only 
15 degrees before having pain.  Extension was to 0 degrees 
before low back pain with bilateral buttock pain.  Lateral 
flexion was to 10 degrees on the left and right before severe 
pain.  Lateral rotation was to 20 degrees before pain.  
Repetitive motion revealed weakened movement, excess 
fatiguability, incoordination, and increased pain.  However, 
it did not decrease the motion.  Muscle spasm involving the 
paraspinal muscles was present.  There was decreased normal 
lordosis but no lateral curvature of the spine.  There were 
no abnormal kyphotic segments and straight leg raising 
testing was normal.  Straight leg raising resulted in low 
back pain but not radicular pain.  

Neuromuscular testing revealed 5/5 strength.  There was 
mildly decreased sensation to light touch and pinprick in the 
distribution of the S1 nerve root on the right side.  
Otherwise, sensation was intact to light touch and pinprick 
for the L2-S1 dermatomes.  The veteran did not have ankle 
clonus.  Babinski testing was normal on both sides.  On 
repeated testing, the veteran had an increase of low back 
pain but this did not result in weakness, excess 
fatiguability, incoordination, or decreased range of motion.  

It was the examiner's assessment that the veteran had severe 
lumbar spondylosis causing severe lumbar stenosis as 
manifested by the veteran's neurogenic claudication.  The 
veteran was unable to perform activities of daily living such 
as putting on his socks and shoes and making his bed.  He was 
dependent on his wife to do these activities.  He had also 
been unable to work as a plumber for the past ten years 
because of his back condition, and he sporadically fell, 
approximately once every two months, secondary to his leg 
symptoms.  Approximately once a week the veteran would 
undergo a brief period of bed rest for around 12 hours 
because of his mechanical low back pain with associated 
neurogenic claudication.  

The veteran's lumbar spondylosis with resulting lumbar 
stenosis and associated neurogenic claudication had not 
resulted in incomplete or complete paralysis but it did 
result in neuralgia involving the S1 dermatome with decreased 
sensation which was moderate in severity.  

The examiner indicated that the veteran was severely limited 
by his service-connected lumbar spine disability.  He had 
neurogenic claudication secondary to his lumbar stenosis.  He 
was also unable to perform activities of daily living because 
of severely diminished lumbar spine mobility.  The veteran's 
lumbar spine disability, namely the stenosis, had resulted in 
weakened movement, excess fatigability, incoordination, pain, 
and flare-ups.  The veteran was noted to have acquired 
periods of bed rest and episodes of falling.  The examiner 
assessed the veteran's lumbar spine disability as severe.  

At the time of a May 2007 VA examination, the veteran 
reported that he had had low back pain exacerbated by 
activity for many years.  In 1996, the veteran went on full 
disability because his low back symptoms had progressed in 
severity and he was no longer able to work as a plumber.  
During the past seven years, the veteran reported that he had 
continuued progression of his mechanical low back pain 
associated with bilateral leg pain.  He had to ambulate with 
a cane because of the severe right leg pain.  He could only 
ambulate 100 yards before his bilateral leg pain forced him 
to sit down.  Symptoms were relieved by sitting and flexing 
his lumbar spine.  The description of his symptoms was 
classic for neurogenic claudication indicating severe lumbar 
stenosis.  

It was the examiner's assessment that the veteran had severe 
lumbar spondylosis causing severe lumbar stenosis manifesting 
clinically as severe mechanical low back pain as well as 
neurogenic claudication.  Because of these severe symptoms, 
the veteran was unable to perform simple activities of daily 
living such as putting on socks and shoes and making his bed.  
The veteran had significant flares once a week which required 
him to be bedridden for 12 hours per episode secondary to his 
mechanical low back pain and associated lower extremity 
symptoms.  

At the time of his June 2008 hearing, the veteran testified 
that his disability had not changed since the effective date 
of service connection and met the criteria for the 60 and 20 
percent disability evaluations since November 28, 2002.  He 
noted that he had been found to be unemployable as a result 
of his back by Social Security since 1996.  

The 60 percent evaluation was granted on the basis of 
evidence of incapacitating episodes.  The veteran has 
reported incapacitating episodes that would meet the criteria 
for a 60 percent evaluation since the effective date of 
service connection.  He has provided the names of several 
private physicians who ordered this bed rest for him in 2002 
and 2003.  The veteran has further indicated that performing 
even the least of physical tasks can result in his being 
bedridden for a 12 hour period. Resolving reasonable doubt in 
favor of the veteran, the criteria for a 60 percent 
evaluation have been met under DC 5293 relating to 
incapacitating episodes.  The Board notes that this is a full 
grant of the veteran's requested disability evaluation for 
this issue.  

As it relates to neurological impairment, the veteran has 
reported numbness and tingling in his right lower extremity 
since his claim for service connection.  Lumbar radiculopathy 
was reported in June 1998.  The veteran was also noted to 
have decreased sensory touch at the time of his July 2003 VA 
examination.  Furthermore, at his June 2006 hearing, the 
veteran reported that on some occasions his right leg would 
become numb and he would actually drag his foot.  This 
evidence supports a conclusion that the criteria for a 20 
percent evaluation have been met since the effective date of 
service connection.  Resolving reasonable doubt in favor of 
the veteran, the Board finds that the neurological impairment 
of the right lower extremity has approximated that of 
moderate incomplete paralysis from the effective date of 
service connection.  The Board notes that this is a full 
grant of the veteran's requested disability evaluation for 
this issue.  



ORDER

A 60 percent evaluation for disc disease and spondylosis of 
the lumbosacral spine (claimed as degenerative disc disease) 
from November 28, 2002, is granted.

A 20 percent evaluation for right lower extremity 
radiculopathy/neuropathy from November 28, 2002, is granted.  



REMAND

In a February 2008 VA Form 9, the veteran expressed 
disagreement with the January 2008 rating decision that 
established September 15, 2006 as the effective date for a 
total rating based on individual unemployment.  The February 
2008 VA Form 9 meets the requirements for a notice of 
disagreement with the assigned effective date.  A statement 
of the case has not been issued.  The Board is required to 
remand the case for issuance of the statement of the case.  
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the 
issue of entitlement to an effective date 
earlier than September 15, 2006, for the 
grant of a TDIU.  The issue should be 
certified to the Board only if a timely 
substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


